            Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 1 of 16


     JOHN L. BURRIS, Esq., SBN 69888
1    PATRICK M. BUELNA, Esq., SBN 317043
2
     LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
3    7677 Oakport St., Suite 1120
     Oakland, CA 94621
4    Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
5    Email: John.Burris@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
6
     Attorneys for Plaintiffs
7

8
                                  UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                   ) Case No.: 2:19-at-00374
     D.B., a minor and an individual, by and
     through his guardian ad litem JAMEILA           )
12                                                   ) COMPLAINT FOR DAMAGES
     SANTIAGO; RENEA MCENTEE, an
     individual.                                     ) (42 U.S.C § 1983)
13                                                   )
                    Plaintiffs,                      )
14                                                   )
     v.                                              )
15                                                      JURY TRIAL DEMANDED
                                                     )
                                                     )
16   CITY OF SACRAMENTO, a municipal
                                                     )
     corporation; and DOES 1-50, inclusive.          )
17                                                   )
                    Defendants.
                                                     )
18                                                   )
                                                     )
19                                                   )
20

21
                                            INTRODUCTION
22
            1.      This action arises out of a yet-to-be-identified Sacramento Police Officer hitting
23
     an innocent and unarmed, sixteen-year-old boy, Plaintiff D.B., with his police vehicle. Plaintiff
24   D.B. was riding his bicycle to his grandmother’s house when yet-to-be-identified Sacramento
25   police officers stopped Plaintiff. Plaintiff became scared and ran towards his grandmother’s



                                          COMPLAINT FOR DAMAGES
                                                     -1
            Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 2 of 16



1    house. Another yet-to-be-identified Sacramento police officer responded, spotted Plaintiff

2    running and drove his car into Plaintiff D.B. causing him to flip over the hood of the car.
             2.     At the time, Plaintiff D.B.’s mother, Plaintiff Renea Mcentee, having heard the
3
     sirens and the call concerning her son over a police scanner, was running up the street, heard the
4
     thump and crash of the officer hitting her son. As she approached the scene she saw and heard
5
     her injured son, Plaintiff D.B., crying out her name.
6
             3.     As a result of the officers’ excessive force, Plaintiff D.B. suffered injuries to his
7    leg and body, and extreme emotional distress. Plaintiff McEntee suffered extreme emotional
8    distress.
9                                             JURISDICTION

10           4.     This action arises under Title 42 of the United States Code, Section 1983. The

11
     unlawful acts and practices alleged herein occurred in Patterson, Stanislaus County, California,
     which is within this judicial district. Title 28 United State Code Section 1391 (b) confers venue
12
     upon this Court.
13

14
                                                  PARTIES
15
             5.     Plaintiff D.B. is a minor and a resident of SACRAMENTO, SACRAMENTO
16   COUNTY, CALIFORNIA, sues in his individual capacity, by and through his Guardian Ad
17   Litem, JAMEILA SANTIAGO.

18           6.     Plaintiff RENEA MCENTEE is a competent adult and sues in her individual

19   capacity. Plaintiff Mcentee is a resident of SACRAMENTO, CALIFORNIA, and is a United
     States Citizen. Plaintiff Renea Mcentee is the biological mother of Plaintiff D.B.
20
             7.     Plaintiffs are ignorant of the true names and/or capacities of defendants sued
21
     herein as DOES 1 through 50, inclusive, and therefore sues said defendants by such fictitious
22
     names. Plaintiff will amend this complaint to allege the true names and capacities when
23
     ascertained. Plaintiff believes and alleges that each of the DOE defendants is legally responsible
24
     and liable for the incident, injuries and damages hereinafter set forth. Each defendant
25   proximately caused injuries and damages because of their negligence, breach of duty, negligent



                                          COMPLAINT FOR DAMAGES
                                                      -2
               Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 3 of 16



1    supervision, management or control, violation of public policy, and false arrests. Each defendant

2    is liable for his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty,
     whether severally or jointly, or whether based upon agency, employment, ownership,
3
     entrustment, custody, care or control or upon any other act or omission. Plaintiffs will ask leave
4
     to amend this complaint subject to further discovery.
5
               8.    In doing the acts alleged herein, Defendants, and each of them acted within the
6
     course and scope of their employment for the CITY OF SACRAMENTO.
7              9.    In doing the acts and/or omissions alleged herein, Defendants, and each of them,
8    acted under color of authority and/or under color of law.
9              10.   Due to the acts and/or omissions alleged herein, Defendants, and each of them,

10   acted as the agent, servant, and employee and/or in concert with each of said other Defendants

11
     herein.
               11.   Plaintiffs filed a timely government claim with the City, which was rejected on
12
     February 19, 2019.
13

14
                                        STATEMENT OF FACTS
15
               12.   The incident took place on the night of July 22, 2018 at approximately 10:00 PM
16
     at or near 2710 Rio Linda Blvd., Sacramento, California.
17
               13.   Plaintiff D.B. was riding his bicycle to visit his grandmother’s house, down the
18   street from his home, when two yet-to-be-identified Sacramento police officers stopped Plaintiff
19   D.B. for not having a reflector/light on his bicycle. The officers asked Plaintiff D.B. his age.

20   When Plaintiff D.B. informed the officers he was a minor they appeared not to believe him.

21   Shortly after, Plaintiff D.B. became scared, dropped his bicycle and began to run towards his
     grandmother’s house.
22
               14.   The officers pursued and broadcasted over the radio that Plaintiff had fled,
23
     although Plaintiff D.B. had committed no real crimes other than the minor traffic infraction of
24
     not having reflector/light on his bike. Another yet-to-be-identified Sacramento police officer
25
     responded to the area in his patrol vehicle and spotted Plaintiff running towards his


                                          COMPLAINT FOR DAMAGES
                                                      -3
            Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 4 of 16



1    grandmother’s house.

2           15.     The officer was driving on the opposite side of the street, but turned his car,
     crossed the lane of oncoming traffic, drove up onto the curb, and hit Plaintiff D.B. sending him
3
     flying over the hood of the car. After, the officer lost control of his car on the front lawn of the
4
     house, and rammed into a car parked in the driveway.
5
            16.     At the time, Plaintiff D.B.’s mother, Plaintiff Renea Mcentee, having heard the
6
     sirens and the call concerning her son over a police scanner, was running up the street, heard the
7
     thump and crash of the officer hitting her son with a car. Plaintiff Mcentee believed that her son
8
     had been killed and/or maimed. As Plaintiff Mcentee approached the scene she saw and heard
9
     her injured son, Plaintiff D.B., crying out her name. Officers refused to permit Plaintiff Mcentee
10
     to see her son, despite the fact he was a minor, and check if he was alright. At the hospital, yet-
11
     to-be-identified officers alleged that it was all her son’s fault that an officer decided to employ
12
     the deadly and improper use of his police car to his her son who was running away in fear.
13
            17.     As a result of the incident, Plaintiff D.B. suffered serious injuries to his legs and
14
     body and emotional distress. Plaintiff Mcentee suffered serious emotional distress as a result of
15
     hearing and seeing her son injured by officers.
16

17
                                                     DAMAGES
18
            18.     As a proximate result of Defendant Does’ unreasonable and excessive use of
19
     force, Plaintiff suffered physical injury, loss of wages, emotional distress, fear, terror, anxiety,
20
     humiliation, and loss of sense of security, dignity, and pride as a United States Citizen. The
21
     conduct of the Defendant Does was malicious, wanton, and oppressive. Plaintiffs are therefore
22
     entitled to an award of punitive damages against Defendant Does.
23

24
                                           CAUSES OF ACTION
25
                                       FIRST CAUSE OF ACTION


                                           COMPLAINT FOR DAMAGES
                                                       -4
            Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 5 of 16


                   (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
1                                 (Plaintiff D.B. against DOES 1-25)
2            19.      Plaintiffs hereby re-allege and incorporate by reference each and every
3    paragraph of this Complaint.

4            20.      When the yet-to-be-identified officer struck Plaintiff D.B., Plaintiff presented

5
     no threat to anyone, was not reported as a threat over dispatch, was unarmed, and was merely
     running to his grandmother’s house. Defendant Doe Officer’s use of deadly force with his
6
     police vehicle was excessive and unreasonable, which violated both the officer’s training and
7
     Plaintiff’s constitutional rights under the Fourth Amendment. As a result of this misconduct,
8
     the yet-to-be-identified Defendant Does are liable for Plaintiff’s injuries.
9
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
10
                                 SECOND CAUSE OF ACTION
11
                 (Fourth Amendment – Unlawful Seizure under 42 U.S.C. Section 1983)
12
                                (Plaintiff D.B. against DOES 1-25)
             21.      Plaintiffs hereby re-allege and incorporate by reference each and every
13
     paragraph of this Complaint.
14
             22.      When the yet-to-be-identified officer struck Plaintiff D.B. with his police
15
     vehicle, he presented no threat, was not reported as a threat over dispatch, was unarmed, and
16
     was merely running to his grandmother’s house. Defendant Doe’s use of force was an unlawful
17   seizure which violated both their training and Plaintiff’s constitutional rights under the Fourth
18   Amendment.

19           23.       As a result of their misconduct, the Defendant Does are liable for Plaintiff’s

20   injuries.
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
21

22                                  THIRD CAUSE OF ACTION
     (Supervisory and Municipal Liability for Unconstitutional Custom or Policy (Monell)–42
23                                       U.S.C. section 1983)
            (Plaintiff D.B. against Defendant CITY OF SACRAMENTO and DOES 26-50)
24
             24.      Plaintiffs hereby re-allege and incorporate by reference each and every
25
     paragraph of this Complaint.



                                            COMPLAINT FOR DAMAGES
                                                        -5
               Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 6 of 16



1               25.      Plaintiffs are informed and believe and thereon allege that high ranking

2    CITY OF SACRAMENTO officials, including Defendants, and DOES 26-50, and/or each of

3
     them, knew and/or reasonably should have known about acts of misconduct by Defendants, and
     DOES 1-25, and/or each of them. Yet-to-be-identified officers responded to a teenage boy
4
     running after stopping him for not having a reflector on his bicycle. A yet-to-be-identified officer
5
     then drove his police car across the oncoming traffic lane, up onto the curb and struck a teenage
6
     boy with his police vehicle over a bike light stop. High-ranking official should have known about
7
     the pattern of excessive force conduct of the Defendant Officers given this is just the latest use of
8    excessive force incident in a string of recent excessive force incidents, including an incident
9    where a Sacramento police officer also used his vehicle to try to run over a man. For example,

10         a) On July 11, 2016, Sacramento Officer Tennis and Loyoza tried to hit a mentally ill

11              person, Joseph Mann, two times with their police vehicle, before getting out of their car
                                                                                                       1
                and shooting Joseph Mann to death. Both officer left the force afterwards.
12
           b) On March 6, 2017, Sacramento Officers Ismael Villegas, Casey Dionne and Michael
13
                Hight chased an unarmed, John Hernandez, (who had been essentially loitering in front of
14
                a convenient store) into a hospital hallway where they tased, beat and used their body
15
                weight to compress Hernandez until he asphyxiated. Two witnesses testified that they had
16
                overheard Officer Villegas tell Hernandez he was going to “fuck [him] up” with a baton
17              raised in his hand. The officers put Mr. Hernandez into a coma. John Hernandez, et al. v.
18              City of Sacramento, (E.D. 2017) Case No: 2:17-cv-02311-JAM-DB.

19         c) The City of Sacramento paid $550,000 and agreed to start tracking racial profiling data in

20              the case of Nandi Cain, where, in April 2017, Sacramento Police Officer Anthony
                Figueroa choke slammed Nandi Cain and punched him in the face several times for
21

22

23

24
     1
         “Controversial shooting of black man by Sacramento police ends with officers leaving force”
25
     https://www.sacbee.com/news/local/crime/article180804391.html



                                                  COMPLAINT FOR DAMAGES
                                                               -6
               Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 7 of 16



1               jaywalking. 2

2           d) On March 28, 2018 Sacramento Officers shot and killed Stephon Clark, alleging that he

3
                was armed, when it turned out all he had was a cell phone. 3
                26.      Despite having such notice, Plaintiffs are informed and believe and thereon
4
     alleges that Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned,
5
     encouraged and/or tacitly authorized the continuing pattern and practice of misconduct and/or
6
     civil rights violations by said officers. Yet-to-be-identified officers responded to a bike light stop
7
     involving a minor who fled and hit the minor, Plaintiff D.B., with his police car. Officials have
8    not disciplined and/or retrained these officers despite clear department and constitutional
9    violations against a minor.

10              27.      Plaintiffs are further informed and believe and thereon allege that as a result of the

11   deliberate indifference, reckless and/or conscious disregard of the misconduct by Defendants,
     and DOES 1-50, and/or each of them, encouraged these officers to continue their course of
12
     misconduct, resulting in the violation of Plaintiff’s rights as alleged herein.
13
                28.      As against Defendant CITY OF SACRAMENTO, Defendants and/or DOES 1-
14
     50 in his/their capacity as police officer(s) for the CITY OF SACRAMENTO, Plaintiffs further
15
     allege that the acts and/or omissions alleged in the Complaint herein are indicative and
16
     representative of a repeated course of conduct by members of CITY OF SACRAMENTO
17   tantamount to a custom, policy or repeated practice of condoning and tacitly encouraging the
18   abuse of police authority, and disregard for the constitutional rights of citizens. This is

19   reinforced by the fact that the officers in the aforementioned excessive force incidents as well

20   as the one underlying this complaint have not been disciplined and/or re-trained.

21

22
     2
         “Man beaten by Sacramento cop after jaywalking stop settles his case for more than money”
23
     https://www.sacbee.com/latest-news/article208138724.html
24
     3
         “Officers who killed Stephon Clark reveal new details about the night he died”
25
     https://www.cnn.com/2019/03/07/us/sacramento-stephon-clark-shooting/index.html



                                                  COMPLAINT FOR DAMAGES
                                                                -7
            Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 8 of 16



1           29.    The unconstitutional actions and/or omissions of Defendants and Does 1-25, as

2    well as other officers employed by or acting on behalf of Defendant CITY OF

3
     SACRAMENTO on information and belief, were pursuant to the following customs, policies,
     practices, and/or procedures of the SACRAMENTO Police Department stated in the
4
     alternative, which were directed, encouraged, allowed, and/or ratified by policy making
5
     officers for CITY OF SACRAMENTO:
6
                   a.      To cover-up violations of constitutional rights by any or all of the
7                          following:
8                          i. by failing to properly investigate and/or evaluate complaints or
                              incidents of excessive and unreasonable force;
9

10                         ii. by ignoring and/or failing to properly and adequately investigate and
                               discipline unconstitutional or unlawful police activity; and
11
                           iii. by allowing, tolerating, and/or encouraging police officers to: fail to
12                              file complete and accurate police reports; file false police reports;
                                make false statements; intimidate, bias and/or “coach” witnesses to
13                              give false information and/or to attempt to bolster officers’ stories;
                                and/or obstruct or interfere with investigations of unconstitutional or
14                              unlawful police conduct, by withholding and/or concealing material
                                information;
15

16
                   b.      To allow, tolerate, and/or encourage a “code of silence” among law
                           enforcement officers and police department personnel, whereby an officer
17                         or member of the department does not provide adverse information against
                           a fellow officer or member of the department; and,
18                 c.      To use or tolerate improper policies and procedures for the use of a police
                           vehicle to detain, stop, barricade, hit, interfere and/or block persons
19
                   d.      To use or tolerate inadequate, deficient, and improper procedures for
20                         handling, investigating, and reviewing complaints of officer misconduct
                           made under California Government Code § 910 et seq.;
21
                   e.      To fail to have and enforce necessary, appropriate, and lawful policies,
22
                           procedures, and training programs to prevent or correct the
23                         unconstitutional conduct, customs, and procedures described in this
                           Complaint, with deliberate indifference to the rights and safety of Plaintiff
24                         and the public, and in the face of an obvious need for such policies,
                           procedures, and training programs to prevent recurring and foreseeable
25                         violations of rights of the type described herein.



                                         COMPLAINT FOR DAMAGES
                                                     -8
              Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 9 of 16



1
              30.   Defendants CITY OF SACRAMENTO and Does 26-50 failed to properly train,
2
     instruct, monitor, supervise, evaluate, investigate, and discipline Defendant Officers, and
3

4    DOES 1-25, and other CITY OF SACRAMENTO police personnel, with deliberate

5    indifference to Plaintiff’s constitutional rights, which were thereby violated as described

6    above.

7             31.   The unconstitutional actions and/or omissions of Defendants and DOES 1-25,
8    and other CITY OF SACRAMENTO personnel, as described above, were approved, tolerated
9
     and/or ratified by policy-making officers for the CITY OF SACRAMENTO Police
10
     Department. Plaintiff is informed and believe, and thereupon alleges, the details of this
11
     incident have been revealed to the authorized policy makers within CITY OF SACRAMENTO
12
     , and that such policy makers have direct knowledge of the fact that the use of force on
13
     Plaintiff J.M. was not justified, but rather represented an unconstitutional use of unreasonable
14
     force. Notwithstanding this knowledge, the authorized policy makers within CITY OF
15

16
     SACRAMENTO have approved Defendant officers’ grossly excessive and bias use of force

17   on Plaintiff. By so doing, the authorized policy makers within the CITY OF SACRAMENTO

18   and the STANISLAUS Police Department have shown affirmative agreement with the actions

19   of Defendant Officer Does 1-25, and have ratified the unconstitutional acts of Defendant

20   Officer Does 1-25.
21            32.   The aforementioned customs, policies, practices, and procedures, the failures to
22
     properly and adequately train, instruct, monitor, supervise, evaluate, investigate, and discipline,
23
     as well as the unconstitutional orders, approvals, ratification and toleration of wrongful conduct
24
     of Defendant CITY OF SACRAMENTO and Does 26-50, were a moving force and/or a
25
     proximate cause of the deprivations of Plaintiff’s clearly-established and well-settled


                                          COMPLAINT FOR DAMAGES
                                                      -9
               Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 10 of 16


     constitutional rights in violation of 42 U.S.C. § 1983, as more fully set forth in Cause of Action
1
     1-3, above.
2

3              33.   Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of

4    rights described herein, knowingly, maliciously, and with conscious and reckless disregard for

5    whether the rights and safety of Plaintiff and others would be violated by their acts and/or

6    omissions.
7              34.   As a direct and proximate result of the unconstitutional actions, omissions,
8
     customs, policies, practices and procedures of Defendants CITY OF SACRAMENTO and Does
9
     26-50 as described above, Plaintiff sustained serious injuries and is entitled to damages,
10
     penalties, costs and attorneys’ fees as set forth above.
11
                                    FOURTH CAUSE OF ACTION
12                         (Violation of the Bane Act (Cal. Civ. Code § 52.1))
                                    (Plaintiff D.B. against Does 1-50)
13

14             35.   Plaintiffs hereby re-allege and incorporate by reference each and every paragraph
15
     of this Complaint.
16
               36.   Plaintiff brings this “Bane Act” claim individually for direct violation of his own
17
     rights.
18
               37.   By their conduct described herein, Defendant Does 1-50, acting in
19
     concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code
20
     §52.1, and the following clearly-established rights under the United States Constitution and the
21
     California Constitution:
22

23                          a. Plaintiff’s right to be free from unreasonable searches and seizures as
                               secured by the Fourth Amendment to the United States Constitution
24                             and by Article I, § 13 of the California Constitution;

25                          b. Plaintiff’s right to be free from excessive and unreasonable force in the
                               course of arrest or detention, as secured by the Fourth Amendment to


                                           COMPLAINT FOR DAMAGES
                                                      - 10
               Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 11 of 16


                                    the United States Constitution and by Article 1, § 13 of the California
1                                   Constitution;
                38.      Excessive force which violates the Fourth Amendment, also violates the Bane
2

3    Act. 4 Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by threat,

4    intimidation, or coercion” requirement of the Bane Act.

5               39.      Further, any volitional violation of rights done with reckless disregard for those

6    rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. 5 All
7    of Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless
8
     disregard for Plaintiff’s rights; none was accidental or merely negligent.
9
                40.      Alternatively, Defendants violated Plaintiff’s rights by the following conduct
10
     constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use
11
     of force:
12
                      a. Threatening Plaintiff in the absence of any threat presented by him, or any
13                       justification whatsoever;
14
                      b. Using deliberately reckless and provocative tactics to apprehend Plaintiff in
15
                         violation of generally accepted law enforcement training and standards, and in
                         violation of Plaintiff’s rights;
16
                      c. Defendant using bean bag gun, batons and pepper spray on Plaintiff in the
17                       absence of any threat or need for such force;

18                    d. Threatening violence against Plaintiff, with the apparent ability to carry out such
                         threats, in violation of Civ. Code § 52.1(j);
19
                      e. Using excessive, unreasonable and unjustified force against Plaintiff while he
20
                         attempted to comply with the officers;
21
                      f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
22                       excessive and unreasonable force by other officers;

23

24   4
      See Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. May 19, 2014) (citing Cameron v. Craig, 713
     F.3d 1012, 1022 (9th Cir. 2013)).
25
     5
         Cornell v. City and County of San Francisco, 17 Cal.App.5th 766, 801-02 (2017) (review denied).



                                                  COMPLAINT FOR DAMAGES
                                                              - 11
           Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 12 of 16


                  g. Violating multiple rights of Plaintiff;
1
            41.      Defendant CITY OF SACRAMENTO is vicariously liable, pursuant to
2

3    California Government Code § 815.2, for the violation of rights by its employees and agents.

4           42.      As a direct and proximate result of Defendants' violation of California Civil Code

5    §52.1 and of Plaintiff’s rights under the United States and California Constitutions, Plaintiff

6    sustained injuries and damages, and against all Defendants and is entitled to relief as set forth
7    above, including punitive damages against Defendant Officer Does 1-50, and including all
8
     damages allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs,
9
     attorneys fees, treble damages, and civil penalties.
10

11
                                          FIFTH CAUSE OF ACTION
12                    (Assault – Violation of CALIFORNIA PENAL CODE § 242)
                                        (Plaintiff D.B. Against DOES 1-25)
13
            43.      Plaintiffs hereby re-allege and incorporate by reference each and every
14
     paragraph of this Complaint.
15          44.      Yet-to-be identified Defendant Officer Does, while working as a Police officer
16   for the CITY OF SACRAMENTO , and acting within the course an scope of their duties,
     intentionally injured and/or caused fear of injury to Plaintiff with his police car without a
17
     lawful basis.
18
            45.      As a result of the actions of the Defendants, Plaintiff suffered physical injuries.
19   Defendant Officer Does did not have legal justification for using force against Plaintiff, and
20   Defendants’ use of force while carrying out their police officer duties was an unreasonable use

21   of force.
            46.      As a direct and proximate result of Defendants' assault of Plaintiff, Plaintiff
22
     sustained injuries and damages, and are entitled to relief as set forth above.
23

24          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

25
                                       SIXTH CAUSE OF ACTION


                                           COMPLAINT FOR DAMAGES
                                                       - 12
             Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 13 of 16


                     (Battery – Violation of CALIFORNIA PENAL CODE § 242)
1                                      (Plaintiff D.B. Against DOES 1-25)
2
             47.    Plaintiffs hereby re-allege and incorporate by reference each and every
3    paragraph of this Complaint.
4            48.    Yet-to-be identified Defendant Officer Does, while working as a Police officer
     for the CITY OF SACRAMENTO , and acting within the course an scope of their duties,
5
     intentionally injured Plaintiff with his police car without a lawful basis.
6
             49.    As a result of the actions of the Defendants, Plaintiff suffered physical injuries.
7    Defendant Officer Does did not have legal justification for using force against Plaintiff, and
8    Defendants’ use of force while carrying out their police officer duties was an unreasonable use

9
     of force.
             50.    As a direct and proximate result of Defendants' battery of Plaintiff, Plaintiff
10
     sustained injuries and damages, and are entitled to relief as set forth above.
11

12
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

13

14
                                    SEVENTH CAUSE OF ACTION
15
                                              (Negligence)
                                      (Plaintiff D.B. Against DOES 1-25)
16
             51.    Plaintiffs hereby re-allege and incorporate by reference each and every
17
     paragraph of this Complaint.
18           52.    At all times, Defendant Does 1-50 owed Plaintiff the duty to act with due care

19   in the execution and enforcement of any right, law, or legal obligation.
             53.    At all times, Defendant Does 1-50 owed Plaintiff the duty to act with reasonable
20
     care.
21

22           54.    These general duties of reasonable care and due care owed to Plaintiff by

23   Defendants include but are not limited to the following specific obligations:

24                  a.      to refrain from using excessive and/or unreasonable force against Plaintiff;

25




                                           COMPLAINT FOR DAMAGES
                                                      - 13
           Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 14 of 16


                    b.      to refrain from unreasonably creating the situation where force, including
1                           but not limited to excessive force, is used;
2
                    c.      to refrain from abusing their authority granted them by law;
3
                    d.      to refrain from violating Plaintiff’s rights guaranteed by the United States
4                           and California Constitutions, as set forth above, and as otherwise protected
                            by law.
5
              55.   Defendants, through their acts and omissions, breached each and every one of the
6
     aforementioned duties owed to Plaintiff.
7
              56.   Defendant CITY OF SACRAMENTO is vicariously liable for the wrongful acts
8

9
     and omissions of its employees and agents pursuant to Cal. Gov. Code section 815.2.

10            57.   As a direct and proximate result of Defendant's negligence, Plaintiff sustained

11   injuries and damages, and against each and every Defendant is entitled to relief as set forth

12   above.

13                                    EIGHTH CAUSE OF ACTION
                                (Negligent Infliction of Emotional Distress)
14
                                (Plaintiff Renea Mcentee against DOES 1-25)
15

16            58.   Plaintiffs re-allege and incorporate by reference each and every paragraph of this
     Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous,
17
     wanton, and oppressive conduct by defendants, and any and all allegations requesting punitive
18
     damages.
19
              59.   Defendants’ above-described conduct was negligent. Defendants battered
20
     Plaintiff D.B. without legal justification and caused Plaintiff Mcentee, his biological mother, to
21
     suffer serious emotional distress. Plaintiff Mcentee is closely-related to Plaintiff D.B. because
22
     she is his biological mother. Plaintiff heard the yet-to-be-identified officer strike her son,
23
     Plaintiff D.B. with his car and saw Plaintiff D.B. shortly after severely injure. Plaintiff Mcentee
24

25




                                           COMPLAINT FOR DAMAGES
                                                       - 14
           Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 15 of 16



1    also heard his cries for her. Yet-to-be-identified officers refused to tell Plaintiff Mcentee if her

2    son was alright or permit him to see him on scene which caused her serious emotional distress.

3           59.     In engaging in the above-described conduct, Defendants’ negligence was a

4    substantial factor in causing Plaintiff Mcentee serious emotional distress.

5           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

6

7

8

9                                             JURY DEMAND

10          60.     Plaintiffs hereby demand a jury trial in this action.

11
                                                   PRAYER
12
            WHEREFORE, Plaintiffs pray for relief, as follows:
13
            1.      For general damages in a sum to be proven at trial;
14
            2.      For special damages, including but not limited to, past, present and/or future wage
15
                    loss, income and support, medical expenses and other special damages in a sum to
16
                    be determined according to proof;
17
            3.      For punitive damages against DOES 1-50 in a sum according to proof;
18
            4.      All other damages, penalties, costs, interest, and attorney fees as allowed by 42
19
                    U.S.C. §§ 1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, and as otherwise
20
                    may be allowed by California and/or federal law;
21
            5.      For declaratory and injunctive relief, including but not limited to:
22
                    a. An order requiring Sacramento Police Department Officers to summon and/or
23
                        facilitate a parent seeing his/her child after a use of force;
24

25




                                           COMPLAINT FOR DAMAGES
                                                       - 15
          Case 2:19-cv-00852-TLN-KJN Document 1 Filed 05/13/19 Page 16 of 16



1                b. An order requiring Sacramento Police Officers to be prohibited from using

2                    deadly force of their police vehicle to merely detain, seize or hit a person that

3                    is simply fleeing, running and/or walking.

4          6.     For cost of suit herein incurred; and

5          7.     For such other and further relief as the Court deems just and proper.

6

7    Dated: May 13, 2019                         Law Offices of John L. Burris

8
                                                          ___/s/_Patrick M. Buelna____
9                                                         Patrick Buelna
                                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                        COMPLAINT FOR DAMAGES
                                                   - 16
